



Exhibit 10.1


FEDERAL HOME LOAN BANK OF CINCINNATI
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


ARTICLE I - Plan Objectives


Section 1.    The purpose of this Federal Home Loan Bank of Cincinnati Executive
Change in Control Severance Plan (“Plan”) is to facilitate the hiring and
retention of senior executives capable of executing the strategic priorities of
Federal Home Loan Bank of Cincinnati (“FHLBC”), to ensure their continued
dedication to FHLBC and its members notwithstanding the possibility of a
termination of employment after a Change in Control, and to provide them with
appropriate protection and benefits in the event of a qualifying termination of
employment pursuant to the terms of this Plan. This Plan became effective on
October 6, 2017.
ARTICLE II - Definitions
Section 1.    When used in this Plan, the following words and phrases shall have
the meanings set forth below:
(a)    “Accrued Obligations” means the following accrued obligations, which are
to be paid to a Participant in a lump sum in cash within sixty (60) days
following his or her Termination Date, or otherwise as required under Section
409A of the Code:
(1)    The Participant’s base salary through the Termination Date;
(2)    Any bonus or other incentive compensation previously earned and vested,
but not yet paid to Participant, under the Incentive Compensation Plan or any
other FHLBC compensation plan;
(3)    Any accrued but unused vacation pay through the Termination Date that is
payable to the Participant under the standard FHLBC policies; and
(4)    Reimbursement of any expenses accrued by, but not yet reimbursed to, the
Participant through the Termination Date pursuant to FHLBC’s expense
reimbursement policies and procedures.
(b)    “Board” means FHLBC’s Board of Directors.
(c)    “Cause” means the occurrence of any of the following events:
(1)    The Participant’s continued failure to perform substantially his or her
duties with FHLBC (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Board which specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed his or her duties;


1





--------------------------------------------------------------------------------




(2)    The Participant’s engaging in illegal conduct or willful misconduct which
is, or is likely to be, materially injurious to FHLBC, its financial condition,
or its reputation;
(3)    The Participant’s material violation of law or regulation applicable to
FHLBC, or material violation of FHLBC’s written policies or guidelines,
including, without limitation, any code of conduct or ethics adopted by FHLBC;
(4)    The Participant’s engaging in any activity or conduct that results in a
written request from the FHFA requesting that FHLBC terminate the Participant’s
employment;
(5)    The Participant’s commission of, indictment for or conviction of, plea of
guilty or nolo contendere with respect to, or agreement to enter into a
pre-trial diversion or similar program in connection with the prosecution for, a
felony of any type or any crime involving fraud, theft, misappropriation,
embezzlement, dishonesty, breach of trust or money laundering or any form of
moral turpitude;
(6)     (A) FHLBC’s receipt of a written notice from the FHFA seeking removal or
suspension of the Participant, (B) the issuance of a notice of charges by the
FHFA against the Participant or FHLBC based upon the actions or activities of
the Participant relating to unsafe or unsound practices in conducting the
business of the FHLBC, (C) the seeking of or entry of a cease and desist order
by the FHFA against the Participant or FHLBC relating to actions of or conduct
by the Participant, or (D) the imposition of civil money penalties by the FHFA
relating to action or conduct by the Participant;
(7)    The Participant’s breach of fiduciary duty or breach of the Protective
Covenants; or
(8)    The Participant’s failure or refusal to comply with a lawful directive
from the CEO or the Board.
Notwithstanding the foregoing, in the case of any conduct described in clauses
(1), (3), (7) or (8) of the immediately preceding sentence, if such conduct is
reasonably susceptible of being cured, then the Participant’s termination shall
be for “Cause” only if the Participant fails to cure such conduct within thirty
(30) days after receiving written notice from FHLBC describing such conduct in
reasonable detail.
(d)    “CEO” means the President and Chief Executive Officer of FHLBC.
(e)    “Change in Control” means the occurrence of any of the following events:


2





--------------------------------------------------------------------------------




(1)    The merger, reorganization, or consolidation of FHLBC with or into, or
acquisition of FHLBC by, another Federal Home Loan Bank or other entity;
(2)    The sale or transfer of all or substantially all of the business or
assets of FHLBC to another Federal Home Loan Bank or other entity; or
(3)    A change in the composition of the Board of Directors, as a result of one
or a series of related transactions, that causes the combined number of member
directors from the jurisdictions of Kentucky, Ohio, and Tennessee to cease to
constitute a majority of the directors of FHLBC; or
(4)    The liquidation or dissolution of FHLBC.
(f)    “Change in Control Period” shall mean the period commencing on the
earliest to occur of the following dates and ending on the completion of
twenty-four (24) consecutive months following the date of the Change in Control
(or upon the earlier termination of the agreement or order relating to the
Change in Control, such that the Change in Control will not occur):
(1)    the date a definitive agreement or order for a Change in Control has been
entered into; or
(2)    the effective date of a Change in Control as prescribed by the FHFA.
(g)    “Change in Control Termination” means a Qualifying Termination that
occurs within the Change in Control Period.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Compensation Multiplier” means the compensation multiplier that is
designated in a Participant’s Participation Agreement, as determined by the
Board, and used to determine Participant’s Severance Benefits under Section 3.1.
Unless otherwise provided in the Participant’s Participation Agreement, the
Participant’s Compensation Multiplier shall be one of the following:
(1)    Tier 1 Compensation Multiplier = two and one-half (2.5).
(2)    Tier 2 Compensation Multiplier = one and three-quarters (1.75).
(3)    Tier 3 Compensation Multiplier = one and one-half (1.5).
(j)    “Disability” means the inability of a Participant, as determined by the
Board, to substantially perform the essential functions of his or her regular
duties and responsibilities due to a medically determinable physical or mental
condition which has


3





--------------------------------------------------------------------------------




lasted (or can reasonably be expected to last) for 180 aggregate days (whether
consecutive or not consecutive) in any twelve-month period.
(k)    “FHFA” means the Federal Housing Finance Agency or any successor or other
agency that regulates FHLBC or its operations.
(l)    “FHLBC” means the Federal Home Loan Bank of Cincinnati.
(m)    “Good Reason Termination” means a Participant’s termination or
resignation of employment with FHLBC, within the Change in Control Period, for
one of more of the following reasons:
(1)    a material diminution in the Participant’s base salary, excluding for
this purpose an isolated, insubstantial or inadvertent action that is remedied
by FHLBC after receipt of notice thereof given by the Participant;
(2)    a material diminution in the Participant’s duties without the
Participant’s consent, excluding for this purpose (i) an isolated, insubstantial
or inadvertent action that is remedied by FHLBC after receipt of notice thereof
given by the Participant and (ii) a change in the Participant’s reporting
relationship;
(3)    FHLBC’s requiring the Participant to be based at any office or location
more than 100 miles from Cincinnati, Ohio at which the Participant is not
permitted to provide services remotely with reasonable travel; or
(4)    any other action or failure to act that constitutes a material breach of
this Plan by FHLBC that is not remedied by FHLBC after receipt of notice thereof
given by the Participant.
Good Reason Termination shall not include the Participant’s death or Disability.
A termination or resignation by the Participant shall not constitute a Good
Reason Termination unless the Participant shall first have delivered to FHLBC,
within 90 days of the occurrence of the first event giving rise to Good Reason
Termination, written notice setting forth with specificity the occurrence deemed
to give rise to a right to a Good Reason Termination, and there shall have
passed 30 days within which FHLBC may take action to correct, rescind or
otherwise substantially reverse the occurrence supporting a Good Reason
Termination as identified by the Participant. The Participant’s separation for a
Good Reason Termination must occur within two (2) years following the initial
occurrence of an event giving rise to a Good Reason Termination in order to be
deemed a Good Reason Termination. In the event of a separation following such
2-year period, no Good Reason Termination shall be deemed to exist.
(n)     “Incentive Compensation Plan” means any cash-based incentive award
approved by the Board.


4





--------------------------------------------------------------------------------




(o)    “Other Benefits” means any amounts or benefits required to be paid or
provided to the Participant, or which the Participant is entitled to receive,
under any plan, program, policy or practice or contract or agreement of FHLBC,
following his or her Termination Date (other than this Plan or the Accrued
Obligations), which FHLBC shall timely pay or provide or cause to be paid or
provided to the Participant in accordance with the terms of such applicable
plan, program, policy or practice.
(p)    “Participant” means a person who is designated as a participant in the
Plan by the Board, provided that such person has executed a Participation
Agreement. For the avoidance of doubt, if a person has not executed a
Participation Agreement, then he or she shall not be a Participant.
(q)    “Participation Agreement” means the agreement between FHLBC and a
Participant the terms of which govern the Participant’s participation in this
Plan. An example of a Participation Agreement is set forth in Appendix A.
(r)    “Plan” means this FHLBC Executive Change in Control Severance Plan.
(s)    “Payment Date” shall mean the date that is 75 days after a Participant’s
Termination Date; provided that, if (i) the Payment Date would have occurred but
for the fact that FHLBC was not in compliance with any applicable regulatory
capital or regulatory leverage requirement, or (ii) the payment would have
caused FHLBC to fall out of compliance with applicable regulatory capital or
regulatory leverage requirements, or (iii) the FHFA has delayed approval or
objected to the Severance Benefits, then the Payment Date shall be as soon as
administratively practicable following FHLBC or any successor achieving
compliance with applicable regulatory capital or regulatory leverage
requirement, or receiving FHFA’s approval or non-objection to the Severance
Benefits (or a portion thereof).
(t)    “Protective Covenants” mean the covenants set forth in the Participation
Agreement.
(u)    “Qualifying Termination” means a termination of a Participant’s
employment with FHLBC under the following circumstances: (i) a Good Reason
Termination occurs, or (ii) FHLBC terminates the Participant’s employment other
than for Cause, death, or Disability. For the avoidance of doubt, a Participant
shall not be deemed to have experienced a Qualifying Termination as a result of
the Participant’s death or Disability, a termination by FHLBC for Cause, or the
Participant’s resignation that does not constitute a Good Reason Termination.
(v)    “Release” means the general release of claims and covenant not to sue
referenced in Section 3.1 of the Plan.
(w)    “Severance Benefit” shall mean the benefit paid to a Participant pursuant
to the Plan on account of a Change in Control Termination in accordance with
Section 3.1 below.


5





--------------------------------------------------------------------------------




(x)    “Termination Date” shall mean the date on which a Participant’s
employment with FHLBC terminates.
ARTICLE III - Severance Benefits
Section 1.    Severance Benefits upon Change in Control Termination. Upon a
Change in Control Termination, FHLBC shall provide the Participant, in addition
to payment of the Accrued Obligations and Other Benefits, the following
Severance Benefits, but only if the Participant has signed and not revoked a
general release of claims and covenant not to sue (“Release”) in the form
attached hereto in Appendix B, within 60 days after the Termination Date, and
any right of revocation of such Release shall have lapsed by the Payment Date:
(a)    FHLBC shall pay to the Participant on the Payment Date, in a cash lump
sum, an amount equal to the product of (i) the Compensation Multiplier, times
(ii) the higher of the Participant’s then annualized base salary or the
Participant’s annualized base salary immediately prior to the start of the
Change in Control Period, plus the target annual incentive award for the year in
which the Termination Date occurs.
(b)    FHLBC shall pay to the Participant on the Payment Date, in a cash lump
sum, the excess of (i) the amount the Participant would have to pay to continue
participation in any group medical, dental, vision and/or prescription drug
benefit plan in which Participant and/or Participant’s eligible dependents are
enrolled at the time of the Termination Date and would be entitled to continue
enrollment under FHLBC’s Healthcare Continuation Plan for a period of twelve
(12) months for Participants receiving benefits in the Tier 3 Compensation
Multiplier, eighteen (18) months for Participants receiving benefits in the Tier
2 Compensation Multiplier, and twenty-four (24) months for Participants
receiving benefits in the Tier 1 Compensation Multiplier, after the Termination
Date, over (ii) the amount that the Participant would have had to pay for such
coverage if he or she had remained employed during such 12-month, 18-month, or
24-month period, as the case may be, and paid the active employee rate for such
coverage.
(c)    FHLBC shall pay to the Participant, in a cash lump sum, an amount equal
to the product of (i) the amount which would have been payable pursuant to the
Participant’s annual incentive award for the year in which the Termination Date
occurs, determined with respect to the actual performance against the
performance criteria relating to such award, times (ii) a fraction, the
numerator of which is the number of days in the then-current fiscal year through
the Termination Date, and the denominator of which is 365, which amount shall be
paid on the same date on which amounts relating to annual incentive awards for
such year are paid to other executive officers of FHLBC, but not later than
March 15 of the year following the year in which the Termination Date occurs.
(d)    FHLBC shall pay to the Participant on the Payment Date, in a cash lump
sum, outplacement assistance in an amount equal to $2,500 for Participants
receiving benefits in the Tier 3 Compensation Multiplier, $4,500 for
Participants receiving benefits


6





--------------------------------------------------------------------------------




in the Tier 2 Compensation Multiplier, and $7,500 for Participants receiving
benefits in the Tier 1 Compensation Multiplier.
Section 2.    Non-Change in Control Terminations. If FHLBC terminates a
Participant’s employment for Cause or Participant terminates employment under
circumstances that do not constitute a Good Reason Termination, or the
Participant’s Qualified Termination occurs outside the Change in Control Period,
the Participant shall receive the Accrued Obligations and Other Benefits, but
the Participant’s rights pursuant to this Plan shall terminate without further
liability on the part of FHLBC.
Section 3.    Termination Upon Death or Disability. If a Participant’s
employment terminates because of his or her death or Disability, the Participant
(or the Participant’s beneficiaries, as the case may be) shall receive the
Accrued Obligations and Other Benefits, but the Participant’s (and his or her
beneficiaries’) rights pursuant to this Plan shall terminate without further
liability on the part of FHLBC.
Section 4.    No Duplication. In the event that a Participant becomes entitled
to receive Severance Benefits under this Plan and may also be eligible for
benefits under any other FHLBC plan, program, arrangement or agreement as a
result of the Participant’s termination of employment, the Participant shall be
entitled to receive the greater of the Severance Benefits available under this
Plan, on the one hand, and the benefits available under such other FHLBC plan,
program, arrangement or agreement, on the other, but not both. In addition, if
any termination payments made to a Participant by FHLBC are related to an actual
or potential liability under the Worker Adjustment and Retraining Notification
Act (WARN) or similar law, such amounts shall reduce (offset) the Participant’s
Severance Benefit under this Plan. Payments of Severance Benefits under this
Plan has no effect on any FHLBC qualified or unqualified defined benefit,
defined contribution or other pension plan.
Section 5.    Recoupment. Severance Benefits under this Plan shall be subject to
any compensation recoupment policy that FHLBC may adopt from time to time that
is applicable by its terms to the Plan or the Participant.
ARTICLE IV - Golden Parachute Limitation
Section 1.    Benefits under this Plan shall not be in an amount that would be
prohibited under 12 CFR §1231.3(a) unless FHLBC has received the approval of the
Director of the FHFA. In the event it shall be determined that any benefit,
payment or distribution by FHLBC to or for the benefit of a Participant (whether
payable or distributable pursuant to the terms of this Plan or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of Code, then prior to the making of any Payments to the
Participant, a calculation shall be made comparing (i) the net after-tax benefit
to the Participant of the Payments after payment by the Participant of the
Excise Tax, to (ii) the net after-tax benefit to the Participant if the Payments
had been limited to the extent necessary to avoid being subject to the Excise
Tax. If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payments shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced


7





--------------------------------------------------------------------------------




Amount”). The reduction of the Payments, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change of control, as determined by
the Determination Firm (as defined in Section 4.2 below). For purposes of this
Section 4.1, present value shall be determined in accordance with Section
280G(d)(4) of the Code. For purposes of this Section 4.1, the “Parachute Value”
of a Payment means the present value as of the date of the change of control of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Determination Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
Section 2.    All determinations required to be made under Section 4.1,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
used in arriving at such determinations, shall be made by an accounting firm
selected by FHLBC (the “Determination Firm”) which shall provide detailed
supporting calculations both to FHLBC and the Participant. All fees and expenses
of the Determination Firm shall be borne solely by FHLBC. Any determination by
the Determination Firm shall be binding upon FHLBC and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments hereunder will have been unnecessarily limited by this
Section 4 (“Underpayment”), consistent with the calculations required to be made
hereunder. The Determination Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by FHLBC to
or for the benefit of the Participant, but no later than March 15 of the year
after the year in which the Underpayment is determined to exist, which is when
the legally binding right to such Underpayment arises.
ARTICLE V - Eligibility
Section 1.    The Board has sole authority to approve the Participants in the
Plan.
Section 2.    Eligibility shall be limited to a select group of key management
or other highly-compensated employees (i.e., key employees), but normally will
be further limited to the CEO and senior officers who are recommended as
Participants by the CEO. Other key employees may be recommended by the CEO to
participate on a limited basis to address extraordinary performance and/or other
criteria and considerations as approved by the Board.
Section 3.    Initially, there will be three levels or “tiers” of participation
by eligible employees based on the eligible employee’s position and
responsibility. The Board shall determine each Participant’s level of
participation.
Section 4.    The list of eligible Participants shall be approved by the Board.
Section 5.    An eligible employee shall become a Participant in the Plan
through the signing of a Participation Agreement, and shall be subject to the
Protective Covenants included


8





--------------------------------------------------------------------------------




therein. A Participant shall cease to be a Participant in the Plan upon
termination of employment that is not a Qualifying Termination or that is
outside the Change in Control Period.
Section 6.    Remedies. By virtue of signing the Participation Agreement, a
Participant acknowledges and agrees to the terms and conditions of that
Participation Agreement and the Plan and further acknowledges that FHLBC will
suffer irreparable damage and injury and will not have an adequate remedy at law
in the event of any actual, threatened, or attempted breach by the Participant
of any provision of the Plan or the Protective Covenants. Accordingly, in the
event of a threatened, attempted or actual breach by a Participant of any
provision of the Plan or the Participation Agreement, including but not limited
to the Protective Covenants, in addition to all other remedies to which FHLBC is
entitled at law, in equity or otherwise, FHLBC may be entitled to a temporary
restraining order and a permanent injunction or a decree of specific performance
of any provision of Plan or the Participation Agreement. The foregoing remedies
will not be deemed to be the exclusive rights or remedies of FHLBC for any
breach of or noncompliance with the terms of this Plan, or the Participation
Agreement signed by the Participant, but will be in addition to all other rights
and remedies available to FHLBC at law, in equity, or otherwise.
ARTICLE VI - Distribution of Severance Benefits
Section 1.    Time and Form of Benefit. If a Severance Benefit is payable to a
Participant, FHLBC shall distribute to the Participant his or her Severance
Benefit as provided in Section 3.1, less any appropriate payroll tax
withholdings.
Section 2.    Consideration under other benefit plans. No Severance Benefit
received by a Participant shall be considered as compensation for purposes of
determining benefits under any employee benefit plan of FHLBC, except as
otherwise expressly provided by such employee benefit plan.
Section 3.    Payments after death of Participant. If a Participant dies prior
to the full distribution of his or her Severance Benefit, but after his or her
Termination Date, Participant’s Severance Benefit shall be payable to
Participant’s beneficiary or beneficiaries as designated in the Participant’s
beneficiary designation, which shall be in a form acceptable to the Board, or
according to applicable estate law if no beneficiary has been designated.
ARTICLE VII - Administrative Control
Section 1.    Subject to Section 8.14, the Plan shall be interpreted,
administered and operated by the Board, which shall have complete authority,
subject to the express provisions of the Plan, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations necessary or advisable for the administration of
the Plan. The Board may delegate any of its duties hereunder to a committee of
the Board, or to such person or persons from time to time as it may designate.
All decisions, interpretations and other actions of the Board shall be final,
conclusive and binding on all parties who have an interest in the Plan.


9





--------------------------------------------------------------------------------




ARTICLE VIII - Miscellaneous Conditions
Section 1.    A Participant must be subject to a Change in Control Termination,
and otherwise not in violation of the Protective Covenants, to receive any
Severance Benefits.
Section 2.    The designation of an employee as a Participant in the Plan does
not guarantee employment. Nothing in this Plan will confer on any employee the
right to be retained in the service of FHLBC nor limit the right of FHLBC to
terminate or change the terms of employment or participation in the Plan.
Section 3.    No benefit or interest available under the Plan will be subject in
any manner to anticipation or alienation, and no Participant has any direct or
indirect right to sell, transfer, assign, pledge, attach, garnish or otherwise
encumber any anticipated Severance Benefit. Any effort(s) to do so shall be void
and unenforceable, and FHLBC shall not be liable in any manner for or subject to
the debts, contracts, liabilities, engagements or torts of any person who might
anticipate a Severance Benefit under the Plan.
Section 4.    The Plan shall at all times be entirely unfunded, and no provision
shall at any time be made with respect to segregating assets of FHLBC for
payment of any Severance Benefit under this program.
Section 5.    Except to the extent superseded by laws of the United States, the
laws of the State of Ohio will be controlling in all matters relating to the
Plan without regard to the choice of law principles therein.
Section 6.    The headings and subheadings in the Plan have been inserted for
convenience of reference only and will not affect the construction of the Plan
provisions. In any necessary construction, the masculine will include the
feminine and the singular the plural, and vice versa.
Section 7.    This Plan may be executed in any number of counterparts, each one
constituting but one and the same instrument, and may be sufficiently evidenced
by any one counterpart.
Section 8.    The individual members of the Board will, in accordance with
FHLBC’s Bylaws and other Board governance, be indemnified and held harmless by
FHLBC with respect to any alleged breach of responsibilities performed or to be
performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither FHLBC nor any individual acting as an employee or agent of FHLBC
will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan.
Section 9.    If any person entitled to receive a distribution under the Plan is
physically or mentally incapable of personally receiving and giving a valid
receipt for any payment due (unless a prior claim for the distribution has been
made by a duly qualified guardian or other legal representative), then, unless
and until a claim for the distribution has been made by a duly appointed
guardian or other legal representative of the person, the Board may provide for
the


10





--------------------------------------------------------------------------------




distribution to be made to any other individual or institution then contributing
toward or providing for the care and maintenance of the person. Any payment made
for the benefit of the person under this Section will be a payment for the
account of such person and a complete discharge of any liability of FHLBC and
the Plan.
Section 10.    Evidence required of anyone under the Plan may be by certificate,
affidavit, document, or other information which the person relying on the
evidence considers pertinent and reliable, and which is signed, made, or
presented by the proper party or parties.
Section 11.    Any action required of or permitted by FHLBC under the Plan will
be made by the Board, or its designated authorities or individual designee(s).
Section 12.    In the event any provisions of the Plan are held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and endorsed as if
the illegal or invalid provisions had never been contained in the Plan.
Section 13.    A Participant, or any other person entitled to benefits under the
Plan, must furnish the Board with any and all documents, evidence, data, or
other information the Board considers necessary or desirable for the purpose of
administering the Plan.
Section 14.    The Board has the right to revise, modify or terminate the Plan
in whole or in part at any time or for any reason without the consent of any
Participant outside of the Change in Control Period. However, during the Change
in Control Period (or such longer period until all payments and benefits, if
any, which become due under this Plan during the Change in Control Period have
been paid or satisfied), any such revision, modification or termination that
would impact the benefits to be provided to a Participant shall not become
effective without the consent of such Participant.
Section 15.    The Plan will be binding upon and inure to the benefit of FHLBC
and its successors and assigns, including any successor organization succeeding
to substantially all of the assets and business of FHLBC, but nothing in the
Plan will preclude FHLBC from merging or consolidating into or with or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of FHLBC hereunder. FHLBC agrees that
it will make appropriate provision for the preservation of a Participant’s
rights under the Plan in any agreement or plan which it may enter into to effect
any merger, consolidation, reorganization or transfer of assets. Upon such a
merger, consolidation, reorganization, or transfer of assets and assumption of
Plan obligations of FHLBC, the term “FHLBC” will refer to such other
organization and the Plan will continue in full force and effect.
Section 16.    It is intended that the payments and benefits provided under the
Plan shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan shall be construed in a
manner that effects such intent. Nevertheless, the tax treatment of the
Severance Benefit and any other payment or award provided under this Plan is not
warranted or guaranteed. Neither FHLBC, the Board, nor any of their respective
directors, officers, employees or advisors (other than in his or her capacity as
a Participant in the Plan)


11





--------------------------------------------------------------------------------




shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by the Participant or any other taxpayer as a result of the Plan,
the Severance Benefit, or any payment thereunder. By accepting participation in
this Plan, each Participant agrees to be solely and exclusively liable for any
associated tax consequences (including without limitation any additional tax
based on noncompliance with Code Section 409A). Additionally, nothing in this
Plan shall be interpreted as creating in FHLBC or any other entity a duty to
optimize any tax treatment.
Section 17.    Notwithstanding anything in the Plan to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable under the Plan by
reason of the occurrence of the Participant’s termination of employment, such
Non-Exempt Deferred Compensation will not be payable or distributable to the
Participant by reason of such circumstance unless the circumstances giving rise
to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition). If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.” Each payment of Severance Benefits
pursuant to this Plan shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.
Section 18.    Whenever in this Plan a payment or benefit is conditioned on the
Participant’s execution of a Release, FHLBC shall provide such Release to the
Participant promptly following the Termination Date, and such Release must be
executed and all revocation periods shall have expired in accordance with terms
set forth in the release, but in no case later than sixty (60) days after the
Termination Date; failing which such payment or benefit shall be forfeited. If
such payment or benefit constitutes Non-Exempt Deferred Compensation, then such
payment or benefit (including any installment payments) that would have
otherwise been payable during such 60-day period shall be accumulated and paid
on the 75th day after the Termination Date provided such release shall have been
executed and such revocation periods shall have expired. If such payment or
benefit is exempt from Section 409A of the Code, FHLBC may elect to make or
commence payment at any time during such 60-day period, subject to the terms and
conditions of the Plan.
Section 19.    All Severance Benefits are subject to non-objection or approval
by the FHFA. In the event that the FHFA objects to any amount payable hereunder,
but agrees to approve or not to object to a specified lower amount, then the
amount set forth in this Agreement shall be deemed to be revised to the lower
amount acceptable to the FHFA. If the FHFA objects to the amount of any payment
provided for in this Plan and does not specify an alternative amount that would
be acceptable, then FHLBC will negotiate in good faith with the FHFA to reach
agreement on another amount that would be acceptable to the FHFA. If the FHFA
objects to a category of payment being made at all, then the payment objected to
by the FHFA shall be deemed to be excised from this Plan and the obligation to
make the payment shall be null and


12





--------------------------------------------------------------------------------




void. The FHFA’s objection to any payment or amount provided in this Plan shall
not affect the validity or enforceability of any other portion of this Plan.    


13





--------------------------------------------------------------------------------





Appendix A
PARTICIPATION AGREEMENT
Participant:__________________________________________       
Date of Birth:________________________________________                    
Address:____________________________________________
___________________________________________________                    
                        
THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN PARTICIPATION AGREEMENT (this
“Agreement”) is entered into by and between the Federal Home Loan Bank of
Cincinnati (“FHLBC”), and [NAME], [TITLE] (the “Participant”), and shall be
effective as of [DATE].


1.    Agreement to Participate. The Participant (identified above and sometimes
hereinafter referred to as “I”) hereby agrees to become a Participant in the
Federal Home Loan Bank of Cincinnati Executive Change in Control Severance Plan
(the “Plan”). Capitalized terms not defined herein shall have the meanings set
forth in the Plan.


2.    Benefit Tier. The Participant’s benefit under the Plan shall be determined
in accordance with the Compensation Multiplier for Tier _____, as set forth in
Section 2 of the Plan.


3.     Protective Covenants.
(a)    No Solicitation. While the Participant is employed by FHLBC, and for a
period of twelve (12) months after the Termination Date unless the Participant
has ceased to be a Participant in the Plan pursuant to Section 5.5 of the Plan
due to a termination of employment that is not a Qualifying Termination or that
is outside the Change in Control Period, the Participant shall not, directly or
indirectly:
(i)    Solicit any customers of FHLBC or FHLBC’s affiliates for purposes of
selling any products or services competitive with those of FHLBC or its
affiliates and with whom the Participant had Material Contact in the twelve (12)
months preceding the Termination Date. For purposes of this Agreement, the
Participant had “Material Contact” with a customer if (a) the Participant had
business dealings with the customer on FHLBC’s behalf, or (b) the Participant
was responsible for supervising or coordinating the dealings between the
customer and FHLBC; or
(ii)    Solicit for employment, offer, or cause to be offered, employment,
either on a full time, part-time or consulting basis, to any person who was
employed by FHLBC or its affiliates on the Termination Date and with whom
Participant had contact during the course of his or her employment by FHLBC,
unless the Participant shall have received the prior written consent of FHLBC to
offer employment specifically to that person.




14





--------------------------------------------------------------------------------




(b)    Confidentiality.
(i)    Trade Secrets. “Trade Secrets” refers to information, without regard to
form, that fits within the definition of “trade secrets” in the Ohio Trade
Secrets Act. Trade Secrets include, but are not limited to, concepts, ideas,
customer lists, business lists, business and strategic plans, financial data,
accounting procedures, secondary marketing and hedging models, trade secrets,
and computer programs and plans. This definition shall not limit any definition
of “trade secrets” or any equivalent term under the applicable state, local, or
federal law.


(ii)    Confidential Information. “Confidential Information” refers to business
information or data of FHLBC that, although not a Trade Secret, is not generally
known to the public and that FHLBC desires and makes reasonable efforts to keep
confidential. Confidential Information includes, but is not limited to,
concepts, ideas, customer lists, business lists, business and strategic plans,
financial data, accounting procedures, models, trade secrets, computer programs
and plans, information related to officers, directors, employees and agents,
operations materials and memoranda, personnel records and information, pricing
and financial information related to FHLBC, its members, and suppliers, and any
information marked “Confidential” by FHLBC, and other proprietary information
that does not rise to the level of a Trade Secret. Confidential Information does
not include data or information that (i) FHLBC has voluntarily disclosed to the
public, (ii) third parties have independently developed and disclosed to the
public, or (iii) otherwise enters the public domain through lawful means. This
definition shall not limit any definition of “confidential information” or any
equivalent term under any applicable state, local or federal law.


(iii)    Non-Disclosure. The Participant hereby acknowledges and agrees that
FHLBC and its affiliates have developed and own valuable information described
above as Trade Secrets and Confidential Information. The Participant
acknowledges and agrees that all such Trade Secrets and Confidential Information
are valuable assets of FHLBC, and if developed by the Participant, are developed
by the Participant in the course of his or her employment with FHLBC, and are
the sole property of FHLBC. The Participant agrees that he or she will not use
for his or her own benefit or the benefit of anyone other than FHLBC and will
not divulge or otherwise disclose to any third party, directly or indirectly,
any Confidential Information or Trade Secrets, except to the extent such use or
disclosure is (i) required by applicable law or in response to a lawful inquiry
from a governmental or regulatory authority, (ii) lawfully obtainable from other
sources, or (iii) authorized by FHLBC. The parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either FHLBC’s rights or
the Participant’s obligations under any state or federal statutory or common law
regarding trade secrets or unfair trade practices.


(c)    Enforcement of Protective Covenants.
(i)    Rights and Remedies Upon Breach. In the event the Participant breaches,
or threatens to commit a breach of, any of the provisions of the covenants
contained in this Section 3 (the


15





--------------------------------------------------------------------------------




“Protective Covenants”), FHLBC shall have the following rights and remedies,
which shall be independent of any others and severally enforceable, and shall be
in addition to, and not in lieu of, any other rights and remedies available to
FHLBC at law or in equity:


(A)    the right and remedy to enjoin, preliminarily and permanently, the
Participant from violating or threatening to violate the Protective Covenants
and to have the Protective Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Protective Covenants would cause irreparable injury to FHLBC and that money
damages would not provide an adequate remedy to FHLBC; and
(B)    the right and remedy to require the Participant to account for and pay
over to FHLBC all compensation, profits, monies, accruals, increments or other
benefits derived or received by the Participant as the result of any
transactions constituting a breach of the Protective Covenants.


(ii)    Severability of Covenants. The Participant acknowledges and agrees that
the Protective Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of FHLBC and the Participant in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.


4.    Acknowledgements: As evidence by the Participant’s signature below, the
Participant hereby acknowledges the following: (1) the Participant has received
and reviewed a copy of the Plan; (2) that any right to benefits hereunder are
subject to the specific terms and conditions of the Plan; (3) that no benefits
will be paid under the Plan if the Participant does not have a Change in Control
Termination as defined in the Plan or if FHFA does not approve or indicate its
non-objection to the payment thereof; (4) that no benefits will be paid under
the Plan and other remedies may be available to FHLBC if the Participant
violates or fails to fulfill the Protective Covenants; (5) that the benefits of
the Plan may be subject to all appropriate taxes before such amounts are
actually paid to the Participant; and (6) all amounts received under the Plan
shall be taxable to Participant as appropriate.


5.     Assignment; Assumption by Successor. The rights of FHLBC under this
Agreement may, without the consent of the Participant, be assigned by FHLBC, in
its sole and unfettered discretion, to any person, firm,


16





--------------------------------------------------------------------------------




corporation or other business entity which at any time, whether by purchase,
merger, consolidation or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of FHLBC. FHLBC shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of FHLBC
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that FHLBC would be required to perform it if no such
succession had taken place; provided, however, that no such assumption shall
relieve FHLBC of its obligations hereunder.  


6.    Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the United States and, to the
extent state law may be applicable, the laws of the State of Ohio applicable to
contracts made and to be performed wholly within Ohio without regard to the
conflicts of laws principles thereof. The parties agree that to the full extent
permitted by applicable law any controversy or claim of any party hereto arising
out of or in any way relating to the Plan or this Agreement, the breach thereof,
the Participant’s employment with FHLBC or the termination thereof (including,
without limitation, any claims of employment discrimination or retaliation)
shall be settled by final and binding arbitration in Cincinnati, Ohio, in
accordance with the Federal Arbitration Act and the applicable Employment rules
of the American Arbitration Association, and that judgment upon any award
rendered may be entered by the prevailing party in any court having jurisdiction
thereof; provided, however, that nothing herein shall preclude FHLBC from
seeking injunctive or other equitable relief in a court of competent
jurisdiction in connection with Participant’s breach or threatened breach of any
of the Protective Covenants, or to prohibit any court from making preliminary
findings of fact in connection with granting or denying such preliminary
injunctive relief pending arbitration, and the losing party shall reimburse the
prevailing party for attorneys’ or other experts’ fees and disbursements and
court costs incurred by the prevailing party in successfully seeking any
preliminary equitable relief or judicially enforcing any final arbitration
award. Any discovery permitted by the arbitrator shall be limited to forty-five
(45) consecutive days, and each party shall be limited to a maximum of three (3)
depositions of eight (8) hours duration each, fifteen (15) interrogatories, and
fifteen (15) requests for production of documents. The arbitrator shall be a
licensed lawyer with at least fifteen (15) years’ experience in employment law,
commercial, and/or contract law matters. The arbitrator shall issue a reasoned
opinion in support of his award, and shall award reasonable attorneys’ fees and
costs to the prevailing party in the action as the arbitrator shall deem
appropriate.


(Signature Page Follows)














17





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




FEDERAL HOME LOAN BANK OF CINCINNATI




By:_____________________________________    
        
Date:____________________________________
        
Print Name:______________________________    
                
Print Title:_______________________________    
        


PARTICIPANT


By:_____________________________________    
(Signature of Participant)    


Date:____________________________________        


18





--------------------------------------------------------------------------------





Appendix B
RELEASE AGREEMENT
In exchange for the payments and benefits identified in the Federal Home Loan
Bank of Cincinnati Executive Change in Control Severance Plan (“Plan”) between
the Federal Home Loan Bank of Cincinnati (the “FHLBC”) and ______________
(“Employee”), which Employee acknowledges are in addition to anything of value
to which [he/she] is already entitled, Employee hereby releases, settles and
forever discharges the FHLBC and its affiliates, successors and assigns,
together with their past and present directors, officers, employees, agents,
insurers, attorneys, and any other party associated with the FHLBC, to the
fullest extent permitted by applicable law, from any and all claims, causes of
action, rights, demands, debts, liens, liabilities or damages of whatever
nature, whether known or unknown, suspected or unsuspected, which Employee ever
had or may now have against the FHLBC or any of the foregoing. This includes,
without limitation, any claims, liens, demands, or liabilities arising out of or
in any way connected with Employee’s employment with the FHLBC and the
termination of that employment pursuant to any federal, state or local laws
regulating employment such as the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans With Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Civil Rights Act known as 42 USC 1981, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Worker Adjustment and
Retraining Notification Act (“WARN”), the Fair Labor Standards Act of 1938, as
well as all other federal, state and local laws, except that this release shall
not affect any rights of Employee as to (i) any claim that arises after the date
on which Employee executes this Release, (ii) any claim for vested benefits
which may be due Employee under any employee benefit plans in which Employee was
a participant; (iii) any claim relating to Employee’s eligibility for
indemnification in accordance with applicable laws or the FHLBC’s bylaws (or
those of any successor or assign) or any applicable insurance policy, with
respect to any liability Employee has incurred or may incur as a director,
officer or employee of the FHLBC or any affiliate (including as a trustee,
director or officer of any employee benefit plan), and (iv) benefits payable
under any Social Security, Worker’s Compensation or Unemployment laws or rights
arising out of any breach of the Agreement by the FHLBC.


[For Employees Age 40 or Older]
Employee further expressly and specifically waives any and all rights or claims
under the Age Discrimination In Employment Act of 1967 and the Older Workers
Benefit Protection Act (collectively the “Act”). Employee acknowledges and
agrees that this waiver of any right or claim under the Act (the “Waiver”) is
knowing and voluntary, and specifically agrees as follows: (a) that the
Agreement and this Waiver are written in a manner which [he/she] understands;
(b) that this Waiver specifically relates to rights or claims under the Act;
(c) that [he/she] does not waive any rights or claims under the Act that may
arise after the date of execution of this Waiver; (d) that he waives rights or
claims under the Act in exchange for consideration in addition to anything of
value to which [he/she] is already entitled; and (e) that [he/she] is advised in
writing to consult with an attorney prior to executing this General Release and
Waiver.


Employee has 21 days from the date [he/she] receives this Release Agreement to
consider whether [he/she] wishes to accept it. If [he/she] signs the Agreement,
[he/she] has seven days to revoke


19





--------------------------------------------------------------------------------




such acceptance by notifying _______________ in writing at _________________ by
the seventh day after [his/her] initial acceptance. If Employee does not revoke
[his/her] acceptance, this Agreement will become effective on the eighth day
after [his/her] signature to the Agreement.


__________________________
Name:
Title:









Name:
Title






AGREED: I have carefully read and fully understand all the terms of this
agreement.




________________________________________     
[Name]    Date  


 




20



